 


113 HRES 434 EH: Honoring the life, accomplishments, and legacy of Nelson Mandela and expressing condolences on his passing.
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
113th CONGRESS
1st Session
H. RES. 434
In the House of Representatives, U. S.,

December 12, 2013

RESOLUTION
Honoring the life, accomplishments, and legacy of Nelson Mandela and expressing condolences on his passing.


Whereas Nelson Mandela’s defiance of injustice and commitment to peace and reconciliation, were critical to achieving the abolition of apartheid, a system of racially based social, political, and economic discrimination, and to adopting in its place a system of multiparty democracy and universal suffrage for all South Africans;
Whereas on August 5, 1962, Nelson Mandela was arrested for his acts to end the discriminatory policies of apartheid and was found guilty of all charges against him and sentenced to life in prison;
Whereas during his imprisonment, Nelson Mandela was confined to a small cell and forced to perform hard labor while being gravely mistreated by prison officials;
Whereas during 18 of his 27 years of imprisonment on Robben Island, Nelson Mandela was permitted only one visitor a year, and for only 30 minutes;
Whereas Nelson Mandela remained resolute, refusing offers to renounce his struggle against oppression in exchange for his freedom, and became widely viewed and respected as a symbol of the anti-apartheid movement;
Whereas the United States Congress dramatically shifted its policy toward South Africa and supported the political ideals that Nelson Mandela struggled for, by enacting the Comprehensive Anti-Apartheid Act of 1986 (Public Law 99–440) on October 2, 1986, and has honored Nelson Mandela by passing the Mandela Freedom Resolution in the House of Representatives on September 18, 1984 (H. Res. 430), and in the Senate on October 10, 1984 (S. Res. 386), by adopting the resolution concerning United States support for the new South Africa on October 5, 1994 (H. Res. 560), and by awarding Nelson Mandela the Congressional Gold Medal on July 29, 1998;
Whereas on February 11, 1990, under growing international and domestic pressure, Nelson Mandela was released from prison, marking the end of his 27 years, 6 months, and 1 week of continuous incarceration;
Whereas former United States President William J. Clinton honored Nelson Mandela with the Philadelphia Liberty Medal in 1993;
Whereas in 1994, following the first fully representative, multiracial national elections, Nelson Mandela was elected on May 9 as President of the Democratic Republic of South Africa under a Government of National Unity;
Whereas President Nelson Mandela led the peaceful transition from minority rule and apartheid to a multicultural, multiracial democracy, and played a critical role in initiating South Africa’s ongoing efforts to foster national reconciliation;
Whereas President Nelson Mandela sought to promote equal opportunity for jobs and education, access to social services, and quality-of-life improvements for all South Africans;
Whereas during the presidency of Nelson Mandela, South Africa established the Truth and Reconciliation Commission to investigate gross human rights violations committed during the apartheid years;
Whereas former United States President George W. Bush honored Nelson Mandela with the Presidential Medal of Freedom in 2002; and
Whereas Nelson Mandela leaves a legacy that transcends his time and place in history and will guide and inspire generations to come: Now, therefore, be it

That the House of Representatives—
(1)has learned with profound sorrow of the death of Nelson Mandela, former President of the Republic of South Africa;
(2)tenders its deep sympathies to the members of the family of the late President Nelson Mandela and his fellow citizens;
(3)honors the life, accomplishments, and legacy of former President Nelson Mandela and for his friendship to the United States;
(4)requests the Secretary of State to communicate these expressions of sentiment to the family of the deceased and to the Parliament of the Republic of South Africa; and
(5)requests that when the House adjourns today it do so as a mark of respect to the memory of the late President Nelson Mandela.

Karen L. Haas,Clerk.
